      Case 2:20-cv-00861-SMV-CG Document 45 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TOBY BAXLEY, as Representative of
the Estate of NANCY BAXLEY, Deceased,

             Plaintiff,

v.                                                  No. CV 20-861 SMV/CG

DANIEL L. RIDOUT, III, MD, et al.,

      Defendants.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Telephonic Status

Conference set for Tuesday, October 5, 2021, at 2:00 p.m., is RESET for Friday,

October 8, 2021, at 10:30 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
